IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHN R. MCCOY,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1478

JAMES C. MILLER, INC. AND
BUILDER'S INSURANCE
COMPANY,

      Appellees.

_____________________________/

Opinion filed December 4, 2014.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: October 15, 2012.

Bill McCabe, Longwood, for Appellant.

Michele E. Ready of Walton, Lantaff, Schroeder, & Carson, LLP, Miami, for
Appellees.




PER CURIAM.

      AFFIRMED.

PADOVANO, RAY, and OSTERHAUS, JJ., CONCUR.